DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “swimming suit” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, the original specification is fail to disclose the swimming suit as claimed; therefore, it is failing to comply with the written description requirement.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehoe (6,185,741).
Examiner respectfully noted that the bikini bottom will not be treated as a positive claimed limitations, but it is just a structure for the band to secure on (i.e. an intended use of the band).
Regarding claim 1, Kehoe teaches a garment configured to be secured to a bikini bottom, the garment comprising:
a band configured to be worn around a waist (Figs. 1-6, members 2 and 4), the band including:
a top portion having a first attachment devices (Figs. 1-6, members 8 and 17)
a bottom portion having a second attachment devices (Figs. 1-6, members 10 and 15), 
wherein the first attachment devices are adapt to engage the second attachment devices to secure the band in a folded banded configuration (Figs. 1-6, members 15-17, col. 5, lines 27-60).
Kehoe does not explicitly teach the use of the band which is through the leg opening of the bikini bottom.
However, as seen in Figs. 3 and 6 that the band can be folded up and secured by itself. Therefore it is capable of passing two parts of the bottom portion through respective leg openings of the bikini bottom (i.e. member 3), releasably securing a first part of the two respective parts to a first side of the top portion, and releasably securing a second part of the two respective parts to a second side of the top portion (Fig. 6, col 6, lines 9-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the top portion (i.e. the band) by passing it through the leg openings of the bikini bottom, and secure it based on the need of the user.
Regarding claim 2, Kehoe discloses the band is configured to encircle a respective part of a waistband of the bikini bottom (as seen in Figs. 1-6 that the attachment devices are capable to encircle any pad of the bikini bottom where it covers and abstract).
Regarding claim 3, Kehoe discloses a first side of the top portion is on a side of the top portion of the band is opposite to a position of a second side of the top portion of the band (Figs. 1-6).
Regarding claim 5, Kehoe discloses the pair of attachment devices are buttons (col. 6, lines 5-8).
Regarding claim 7, Kehoe discloses the band is configured to be worn around a user’s waist to extend coverage of the user's midriff, above a top of the bikini bottom (Figs. 1-6, col. 6, lines 9-54 and abstract).
Regarding claim 11, Kehoe teaches a swimsuit comprising: 
a bikini bottom having a waistband and leg openings (Figs 1-6, member 3); and a garment as recited in claim 1 (Figs 1-6).
Kehoe does not explicitly teach the garment is secured about the waistband of the bikini bottom through the leg openings of the bikini bottom by the first and second attachment devices. However, as seen in Figs. 3 and 6 that the band can be folded up and secured by itself. Therefore it is capable of passing two parts of the bottom portion through respective leg openings of the bikini bottom (i.e. member 3), releasably securing a first part of the two respective parts to a first side of the top portion, and releasably securing a second part of the two respective parts to a second side of the top portion (Fig. 6, col 6, lines 9-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the top portion (i.e. the band) by passing it through the leg openings of the bikini bottom, and secure it based on the need of the user.
Regarding claim 14, Kehoe discloses the garment is separable from the bikini bottom by uncoupling the first and second attachment devices (the garment of Kehoe is capable to function as claimed). Thus, it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the band) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Kehoe teaches a garment, as presently claimed, that would be capable of being used as the same way of applicant structure.

Claims 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehoe (6,185,741) as applied to claims 1 and 11 above, and further in view of Dweck et al. (20130019370).
Regarding claims 6 and 13, Kehoe teaches all of the limitations of claims 6 and 13except the band is made from a material that is selected from a group consisting of nylon, cotton, polyester, spandex, and synthetic fiber.
Dweck teaches a band (Figs. 2A to 2B, member 160) being made from a material that is selected from a group consisting of nylon, cotton, polyester, spandex (para 0032), and synthetic fiber.
It would have been obvious to one of ordinary skill In the art before the effective filling date of the claim invention to modify the band of Kehoe by using the material of Dweck, in order to provide a desire level of comfort (Dweck, para 0035).
Regarding claim 12, Kehoe teaches all of the limitations of claim 12 except the first attachment devices are buttons.  
Dweck teaches an attachment devices having button, hook-and-loop fasteners, snaps or the like (para 0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the fastener of Kehoe, by using the button of Dweck because they are function equivalent and they are well-known in the art to fasten to separate structure together.
Response to Arguments
Applicant's arguments, date 12-30-2020, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that “adapted to engage the second attachment devices to secure the band in a folded banded configuration through leg openings of the bikini bottom” as recited in independent claim 1”. However, the examiner respectfully disagrees because Kehoe structure is capable to function as recited in independent claim 1. Thus, it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the band) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Kehoe teaches a garment, as presently claimed, that would be capable of being used as the same way of applicant structure.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732